El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Martín Andréu alegó en su demanda que debido a la ne-gligencia de la demandada la casa de María García, viuda de Carrión, cogió fuego el cual se propagó a la del deman-dante.
La controversia quedó trabada y en el juicio, con el fin de probar dicha negligencia, se ofrecieron como prueba- las sentencias y autos de otros casos, a saber: una sentencia dictada a favor de María García y contra eh demandado, y otra sentencia a favor de Sergio Brignoni y contra, la misma demandada. La demandada se opuso a la presentación de estos autos como prueba sustancialmente por el fundamento de que las sentencias dictadas contra la demandada y a favor de otras personas no eran obligatorias para ella en un pleito establecido por el presente demandante. La corte ad-mitió los autos y sentencias y los consideró como un impedi-mento (estoppel) contra la demandada. Esto fué un error y así fué alegado en esta corte.
*618Los arts. 59 y 61 de la Ley de Evidencia prescriben lo siguiente: >
“Art. 59. — El efecto de una sentencia o decreto definitivo en una acción, o un procedimiento especial, ante un tribunal o juez de Puerto Rico o de los Estados Unidos, con jurisdicción para pro-nunciar sentencia o decreto, es como sigue:
“1. En caso de una sentencia o decreto contra una cosa especí-fica, o con respecto a la prueba de un testamento, o la administra-ción de los bienes de un finado, o con referencia a la condición o relación personal, política o legal, de determinada persona, la sen-tencia o decreto será concluyente, en cuanto al título a la cosa, o el testamento, administración, o condición o relación de la persona.
“2. En los demás casos, el fallo o decreto, en cuanto a la materia directamente juzgada, será concluyente entre las partes y sus suce-sores en interés por título adquirido posteriormente al comienzo de la acción, o del procedimiento especial, las cuales estuvieron litigando por la misma cosa, bajo el mismo título, y en el mismo carácter, siempre que tuvieren noticia expresa o tácita de estarse- substan-ciando la acción o procedimiento.
“Art. 61. — Las partes se considerarán ser las mismas, cuando aquellas entre las cuales fuere ofrecida la evidencia, se bailaban en opuestos lados en el litigio anterior, aunque otras partes hubieren estado unidas a ambas o a cualquiera de las dos.”
Cualquier sentencia dictada contra una persona que no es parte o causahabiente en el asunto es res inter alios acta, e impertinente. Wood v. Davis, 7 Cranch (U.S.) 271; Kapioloni Estate v. Atcherley, 238 U.S. 138; Womach v. St. Joseph, 10 L.R.A. (N.S.) 140, 28 Cyc. 1237, et seq.; Lady Wenman v. Mackenzie, 5 El. & Bl. 454, 119 Beprint 550.
Si las sentencias en los casos ofrecidos hubieran sido á favor del demandado no se le hubiera ocurrido al deman-dante, y con mucha razón, que él estaba impedido por el hecho de no haber ganado sus pleitos los demandantes en los otros casos. Está bien establecido, sin embargo, que el im-pedimento debe ser mutuo. Goshon v. Thomas, 20 Md. 234, citado con aprobación en Chesapeake L. & T. Co. v. Western Assurance Co., 99 Md. 433, 58 Atl. 16, Alexander v. Walter 8 Gill 239, 50 A.D. 688, Nowach v. Knight, 44 Minn. 242; *61946 N. W. 349; 21 C.J. 1067, 23 Cyc. 1238; Lady Wenman v. Mackenzie, supra.
Casos seguidos por un contribuyente aparentemente en sentido contrario pueden ser armonizados a virtud de la teoría de que el contribuyente representa al público y que este último es la verdadera parte interesada. Asimismo pueden distinguirse los casos en que lia habido algún nexo legal entre las partes en las diferentes acciones.
Brown v. Missouri Pac. Co., 96 Mo. App. 164, fue un caso en el cual el marido y la mujer demandaron mancomu-nadamente por daños y perjuicios debidos a la esposa y ob-tuvieron sentencia a su favor. Subsiguientemente el marido estableció demanda por pérdida de servicios y la corte de-claró que la anterior sentencia constituía un impedimento (estoppel) a su favor. Se alegó que el marido no era parte necesaria ni siquiera adecuada en la acción original. La corte cita casos que tienden a demostrar la presencia real, o la representación de( una parte en el pleito original como comprendidos en la regla de partes o causahabientes obli-gados. Excepto en cuanto a que el caso gira sobre la pre-sencia real del marido como parte, no existe nada que nos convenza de que él o su opositor quedarían de algún otro modo impedidos.
• Somos también de opinión de que la corte incurrió en error al admitir el montante de los cánones de arrenda-miento de la casa destruida, si bien el demandante nada alegó en cuanto a esto.
La sentencia debe ser revocada, debiendo devolverse el caso a la corte inferior para ulteriores procedimientos no incompatibles con esta opinión.
El Juez Asociado Sr. Franco Soto disintió.